 



Exhibit 10.48

FORMFACTOR, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into effective as of                      (the “Effective Date”), by and
between                      (the “Employee”) and FormFactor, Inc., a Delaware
corporation (the “Company”).

R E C I T A L S

     WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel;

     WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that, as is the case with many publicly-held corporations, the possibility of a
Change in Control (as defined below) exists and that such possibility, and the
uncertainty and questions which it may raise among management, could result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders; and

     WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties without
distraction in light of the possibility of a Change in Control;

     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Employee hereby agree as follows.

ARTICLES

     1. Definitions. The following terms referred to in this Agreement shall
have the following meanings.

     “Cause” shall mean (i) any act of personal dishonesty taken by the Employee
in connection with his or her responsibilities as an employee which is intended
to result in substantial personal enrichment of the Employee and is reasonably
likely to result in material harm to the Company, (ii) the Employee’s conviction
of a felony, (iii) a willful act by the Employee which constitutes misconduct
and is materially injurious to the Company, or (iv) continued willful violations
by the Employee of the Employee’s obligations to the Company after the Employee
has received a written demand for performance from the Company which describes
the basis for the Company’s belief that the Employee has not substantially
performed his or her duties.

1



--------------------------------------------------------------------------------



 



     “Change of Control” shall mean the first to occur of any of the following
events after the date hereof:

     (i) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into or exchanged for voting securities of the surviving entity) more than sixty
percent (60%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or

     (ii) (A) any approval by the shareholders of the Company of a plan of
complete liquidation of the Company, other than as a result of insolvency or
(B) the consummation of the sale or disposition (or the last in a series of
sales or dispositions) by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition to a wholly-owned direct or
indirect subsidiary of the Company and other than a sale or disposition which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (by being converted into or exchanged for
voting securities of the entity to which such sale or disposition was made) more
than sixty percent (60%) of the total voting power represented by the voting
securities of the entity to which such sale or disposition was made after such
sale or disposition; or

     (iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 40% or more of the total voting power represented by
the Company’s then outstanding voting securities; or

     (iv) during any period of two consecutive years after the Effective Date,
Incumbent Directors cease for any reason to constitute a majority of the Board.

     “Compensation Continuation Period” shall mean the period of time commencing
with the date of the Employee’s Involuntary Termination at any time within
twelve (12) months after a Change of Control and ending with the expiration of
twelve (12) months following the date of the Employee’s Involuntary Termination.

     “Good Reason” shall mean the occurrence of any of the following:
(i) without the Employee’s express written consent, a material reduction of the
Employee’s duties, position or responsibilities relative to the Employee’s
duties, position or responsibilities in effect immediately prior to the Change
of Control; (ii) a reduction by the Company of the Employee’s base salary or
bonus opportunity as in effect immediately prior to such reduction; (iii) a
material reduction by the Company in the kind or level of employee benefits to
which the Employee is entitled immediately prior to such reduction with the
result that the Employee’s overall benefits package is materially reduced;
(iv) without the

2



--------------------------------------------------------------------------------



 



Employee’s express written consent, the relocation of the Employee to a facility
or a location more than five (5) miles from his or her current facility and the
new location is more than fifty (50) miles the Employee’s current residence; or
(v) the failure of the Company to obtain the assumption of this Agreement by a
successor.

     “Incumbent Directors” shall mean directors who either (A) are directors of
the Company as of the Effective Date, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of
those directors then still in office who either were directors on the Effective
Date or whose election or nomination for election was so approved.

     “Involuntary Termination” shall mean a termination of the Employee by the
Company without Cause or a resignation by the Employee within 90 days of any
event constituting Good Reason.

        2. Term of Agreement. This Agreement shall be in effect for the period
commencing on the Effective Date and ending on the third anniversary of the
Effective Date provided that if a Change of Control shall have occurred during
the term of this Agreement, this Agreement shall remain in effect to give effect
to its provisions.

        3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.

        4. Change of Control and Severance Benefits; Non-solicitation.

     (a) Involuntary Termination Following Change of Control. If the Employee’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within twelve (12) months after a Change of Control, then the
Employee shall be entitled to receive from the Company the following benefits,
contingent upon the Employee’s execution of a release satisfactory to the
Company.

     (i) Cash Severance Payments. Employee shall receive an aggregate amount
(the “Severance Amount”) equal to one times the sum of (A) the Employee’s annual
base salary in effect on the date of termination plus (B) the greater of (x) the
Employee’s annual target bonus amount for the year of termination assuming a
100% payout on all objectives under the Company’s bonus plan in effect on the
date of termination or (y) such annual target bonus amount times the average
rate of annual bonus paid to each executive officer (compared to such officer’s
target bonus) covered under a change of control severance agreement
substantially similar to this Agreement averaged over the two most recently
completed fiscal years preceding the date of termination. The Company shall pay
the Severance Amount to the Employee in a lump sum promptly following an
execution of a release by the Employee.

     (ii) Health Benefits Continuation. During the Compensation

3



--------------------------------------------------------------------------------



 



Continuation Period, through COBRA or otherwise, the Company shall continue to
make available to the Employee and Employee’s spouse and dependents covered
under any group health plans of the Company on the date of such termination of
employment, all group health insurance plans in which Employee or such Covered
Dependents participate on the date of the Employee’s termination at the same
cost to the Employee as the Employee paid for such benefits prior to termination
of employment. To the extent the Company cannot continue to provide such
benefits through COBRA or otherwise, it will pay the Employee an amount that
would be sufficient to enable the Employee to purchase such benefits from a
third party at the same cost to the Employee on an after-tax basis as the
Employee paid for such benefits prior to the termination of employment.

     (iii) Forfeiture upon Breach of Covenants. Notwithstanding any of the
foregoing, if the Employee breaches his or her obligations under paragraph
(e) or (f) of this Article 4, from and after the date of such breach, (x) the
Employee will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Amount and
(y) the Employee will no longer be entitled to, and the Company will no longer
be obligated to make available to Employee or Employee’s spouse or dependents,
any group health insurance plans or any payment in respect of such plans to the
extent the Company cannot continue to provide such benefits.

     (iv) Equity Acceleration. The vesting and exercisability of each option,
restricted stock award, restricted stock unit or other stock based award (each,
a “Stock Award”) shall be automatically accelerated in full and the forfeiture
provisions and/or Company right of repurchase of each Stock Award shall
automatically lapse in full. If this clause (iv) would subject the Stock Awards
to Section 409A of the Code (as defined below), the Company and the Employee
will cooperate to take any such action that the Company deems appropriate to put
the Employee in the same position as if Section 409A of the Code did not apply.
In no event shall the Stock Awards be amended to reflect this clause (iv) unless
and until there has been an Involuntary Termination after a Change of Control.

        (b) Other Termination in Connection with a Change of Control. If the
Employee’s employment with the Company terminates other than as a result of an
Involuntary Termination at any time within twelve (12) months after a Change of
Control, then the Employee shall not be entitled to receive the Severance Amount
or other benefits hereunder, but may be eligible for those benefits (if any) as
may then be established under the Company’s then existing severance and benefits
plans and policies.

        (c) Termination Apart from a Change of Control. If the Employee’s
employment with the Company terminates for any or no reason other than within
twelve (12) months following a Change of Control, then the Employee shall not be
entitled to receive the Severance Amount or other benefits hereunder, but may be
eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies at the time of
such termination.

4



--------------------------------------------------------------------------------



 



     (d) Accrued Wages and Vacation; Expenses. Without regard to the reason for,
or the timing of, Employee’s termination of employment: (i) the Company shall
pay the Employee any unpaid base salary due for periods prior to the date of
termination; (ii) the Company shall pay the Employee all of the Employee’s
accrued and unused vacation through the date of termination; and (iii) following
submission of proper expense reports by the Employee, the Company shall
reimburse the Employee for all expenses reasonably and necessarily incurred by
the Employee in connection with the business of the Company prior to the date of
termination. These payments shall be made promptly upon termination and within
the period of time mandated by law.

     (e) Non-solicitation. In consideration of the benefits and protections
conferred under this Agreement, Employee agrees that for the Non-solicit Period
(as defined below), the Employee shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s Personnel (as defined
below) to leave their employment, or take away such Personnel, or attempt to
solicit, induce, recruit, encourage or take away such Personnel, either for the
Employee or for any other person or entity. “Personnel” means any of the
Company’s employees and any former employees who have terminated their
employment with the Company within six months of the date of the purported
solicitation, in each case excluding the Employee’s administrative assistant.
“Non-solicit Period” means the period commencing on the date of a Change of
Control and ending immediately after the end of the Compensation Continuation
Period.

     (f) Confidentiality. In consideration of the benefits and protections
conferred under this Agreement, the Employee agrees that he or she will continue
to abide by the confidentiality provisions in the Company’s Employment,
Confidential Information and Invention Assignment Agreement, as executed by the
Employee.

        5. Limitation on Benefits.

     (a) Notwithstanding anything contained in this Agreement to the contrary,
to the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Employee under any other
employer plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in Employee retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if Employee received all of the Benefits
(such reduced amount is hereinafter referred to as the “Limited Benefit
Amount”). Unless Employee shall have given prior written notice specifying a
different order to the Company to effectuate the Limited Benefit Amount, the
Company shall reduce or eliminate the Benefits, by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the “Determination”
(as hereinafter defined). Any notice given by the Employee pursuant to the
preceding sentence shall take precedence

5



--------------------------------------------------------------------------------



 



over the provisions of any other plan, arrangement or agreement governing the
Employee’s rights and entitlements to any benefits or compensation.

     (b) A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by the Company’s independent public accountants or
another certified public accounting firm of national reputation designated by
the Company (the “Accounting Firm”) at the Company’s expense. The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and Employee
within five (5) days of the date of termination of Employee’s employment, if
applicable, or such other time as requested by the Company or by Employee
(provided Employee reasonably believes that any of the Benefits may be subject
to the Excise Tax) and if the Accounting Firm determines that no Excise Tax is
payable by Employee with respect to any Benefits, it shall furnish Employee with
an opinion reasonably acceptable to Employee that no Excise Tax will be imposed
with respect to any such Benefits. Within ten (10) days of the delivery of the
Determination to the Employee, the Employee shall have the right to dispute the
Determination (the “Dispute”). If there is no Dispute, the Determination shall
be binding, final and conclusive upon the Company and the Employee.

        6. Successors.

     (a) Company’s Successors. Any successor to the Company (whether direct or
indirect) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets.

     (b) Employee’s Successors. Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

        7. Notices.

     (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him or her at the home address that he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its General Counsel, or to the Chief
Financial Officer if the notice to the Company is from the

6



--------------------------------------------------------------------------------



 



General Counsel.

     (b) Notice of Termination. Any termination by the Company or by the
Employee shall be communicated by a notice of termination to the other party
hereto given in accordance with this Article.

        8. Arbitration.

     (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in San Francisco, California, in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association (the “Rules”). The arbitrator(s) may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

     (b) The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitral
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Employee hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

     (c) EMPLOYEE HAS READ AND UNDERSTANDS THIS ARTICLE, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

     (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.

     (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT

7



--------------------------------------------------------------------------------



 



LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF
1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq.;

     (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

        9. Miscellaneous Provisions.

     (a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

     (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company other
than the Employee. No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

     (c) Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements, whether written or oral.

     (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

     (e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

     (f) Withholding Taxes. All payments made pursuant to this Agreement shall
be subject to withholding of applicable income and employment taxes.

[rest of page intentionally blank]

8



--------------------------------------------------------------------------------



 



     (g) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.

              FORMFACTOR, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------

 
           

--------------------------------------------------------------------------------

    [Name of Employee]

9